Walton, J.
Expenses for the relief of paupers, "incurred within three months before notice given to the town chargeable, may be recovered, by the town incurring the same against the town liable, in an action commenced within two years after the cause of action accrued, and not otherwise.” R. S., c. 24, § 24. The cause of action is deemed to accrue, when no answer is returned by the defendant town, at the expiration of two months from the time the notice was given. If an answer is returned, denying their liability, the cause of action is deemed to accrue at the time the answer is received by the plaintiff town. If an action is commenced within two years after the cause of action thus accrues, the plaintiff town may recover, not only such expenses as were incurred before the notice was given, but such also as were incurred for the same paupers after the notice was given and before the date of the writ. This is allowed to avoid -a multiplicity of suits and useless notices. But, if no suit is brought within the two years, the right to recover is barred, not only with respect to such items of expense as were incurred before the two years commenced running, but also with respect to such as were incurred within the two years.
These principles are decisive of the case now under consideration. The last notice to the defendant town was more than two years and a half before the action was commenced. It is clear, therefore, that it cannot be maintained. We are unable to distinguish it in principle from the case of Robbinston v. Lisbon, 40 Maine, 287. In that case the action was commenced more than two years after an answer was returned; and no new notice having,been given, it was hold that the action could not be maintained, although most of the expense sought to be recovered in that case, as in this, was incurred within two years after notice to the defendant town, and less than two years before the action was commenced. We regard this as a decisive authority against the right of the plaintiffs to recover in this action.
The case shows, that when this suit was commenced there *43was a previous suit pending between the same parties for the support of the same paupers, in which the question of settlement was being litigated; but we do not think these facts ought to influence the decision in this case. Nor can the notices, on which that suit was based, nor the subsequent notices, none of them being within two years and two mouths before this suit was commenced, aid the plaintiffs’case. "The law is very explicit,” says Chief Justice Shaw, "that, for every new action, anew notice must be given, even though a former action, between the same parties for the support of the same paupers, is still pending.” (Cummington v. Wareham, 9 Cush., 591.) And, we may add, that such new notice must, in every case, be within two years and two months before the suit is commenced, or it will not be sufficient; and sooner, even, as wo have already explained, if an answer, denying liability, is received in less than two months from the time the notice was given. In other words, the suit must be commenced within two years after an answer denying liability is returned, or, if no answer is returned, within two years after the expiration of the two months which the law allows the defendant town within which to return an answer, or it cannot he maintained. This suit was not commenced for more than two years and seven months after notice given, and consequently cannot be maintained.
We notice a discrepancy between the opinion in Cutler v. Maker, 41 Maine, 594, and seveial previous cases, in relation to the time when the two years limitation commences to run. In Gidler v. Maker, it is said to begin at the time of the delivery of notice that the expenses have been incurred, while, in Belmont v. Pittston, 3 Greenl., 453, and Sanford v. Lebanon, 26 Maine, 461, and Robbinston v. Lisbon, 40 Maine, 287, a different rule is laid down. The rule stated in Culler v. Maker, appears to be the one adopted in Massachusetts, and is supported by the marginal notes of the reporter in Camden v. Lincolnville, 16 Maine, 384, and Augusta v. Vienna, 21 Maine, 298. But the marginal note *44in Camden v. Lincolnville, is not only not supported by the opinion of the Court in the case, but is directly in conflict with it; and it seems surprising that such an error should have so long escaped detection. In Augusta v. Vienna, the Court remat ked that a notice-becomes inoperative after two years, which is undoubtedly true; but the Court were not then defining the time when the two years would commence running; that had been done in Belmont v. Pittston many years before, and the remark does not warrant the inference that the Court intended to overrule that decision and establish a new rule.
The correct rule, and the one by which the Court will be guided, is that stated in Robbinston v. Lisbon, 40 Maine, 287, supported by Belmont v. Pittston, 3 Greenl., 453, and Sanford v. Lebanon, 26 Maine, 461; namely, that when an answer denying liability is returned, the two yeai’s will commence running at that time; and when no such answer is returned, the two years will commence running at the expiration of two months from the time the notice was given.
The statement of a different rule in Cutler v. Maker, 41 Maine, 594, was undoubtedly an inadvertence, into which the learned Judge who drew the opinion was probably led by the erroneous notes of the reporter, -before referred to, which are copied into Eastman’s Digest without correction.
We have deemed it advisable to make this explanation to guard against any misunderstanding as to which rule the Court will be guided by in the future.

Plaintiffs nonsuit.

Appleton, C. J., Cutting,- Davis and Kent, JJ., concurred.